DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recites a vehicle power control method for selectively connecting a sub-battery to a power supply circuit having a main battery connected thereto, the method comprising 
Disconnecting the main battery from the power supply circuit
Adjusting a voltage of the power supply circuit to a voltage of the sub-battery
Connecting the sub-battery to the power supply circuit and upon a drop in a voltage of the main battery due to power consumption by an electrical equipment load on the main battery; 
Adjusting the voltage of the sub-battery to the voltage of the main battery and connecting the main battery to the power circuit,

However disconnecting the main battery from the power supply circuit is understood that the main battery does not provide power to the power supply circuit and thus the electrical equipment load are not powered by the main battery. 
Therefore the power content in the main battery should be kept full or at the level when it was disconnected from the power supply circuit. At this point the sub battery is the primary power supply providing power to the loads. 
it’s unclear how “a drop in a voltage of the main battery due to power consumption by an electrical equipment load on the main battery” when the main battery disconnected from the circuit. 
The dependent claims and are subjected to the same 112 rejection. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


                                                                                                                                                                                           
Claim(s) 1, 4-6 and 9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (US 2015/0275841)
Re Claims 1 and 6; Sakata discloses a vehicle power supply control method for selectively connecting a sub-battery (2A) to a power supply circuit (the bus in between the relay 3 and the 10) having a main battery (1A)connected thereto, the method comprising: (Fig. 1)
disconnecting the main battery (1A) and an electrical equipment load (22) from the power supply circuit, (Par. 0028)
adjusting a voltage of the power supply circuit to a voltage of the sub-battery, (Par. 0013 discloses that 10 series connection of the nickel hydride batteries is used as the power storage device for electric equipment, the nominal voltage of the power storage device for electric equipment and the lead-acid battery is made the approximately same, thus the voltage of the power supply circuit is always adjusted to the voltage of both the main battery and the sub battery)
connecting the sub-battery to the power supply circuit (Fig. 1), and 
upon a drop in a voltage of the main battery due to power consumption by the electrical equipment load on the main battery (Par 0030 The starter battery 1 temporarily drops the voltage due to the instantaneous voltage drop): adjusting the voltage of the sub-battery to the voltage of the main battery (Par. 0013 discloses that 10 series connection of the nickel hydride batteries is used as the power storage device for electric equipment, the nominal voltage of the power storage device for electric equipment and the lead-acid battery is made the approximately same, thus the voltage of the power supply circuit is always adjusted to the voltage of both the main battery and the sub battery; and connecting the main battery and the electrical equipment load to the power supply circuit, (When the engine 21 is restarted and the starter switch 25 is switched to 
wherein the sub-battery has an internal resistance lower than an internal resistance of the main battery. (Par, 0002, and 0023 Fig. 1, 2a is the lithium-ion battery and therefore has internal resistance lower than an internal resistance of a lead acid battery.) 

Re Claim 4; Sakata discloses wherein a switch (3) for the main battery (1A) is used to select whether the main battery (1A) is to be connected to the power supply circuit or disconnected from the power supply circuit. (Fig. 1)

Re Claim 5 and 9; Sakata discloses wherein a switch (18) for the sub-battery (2A) is used to select whether the sub-battery is to be connected to the power supply circuit or disconnected from the power supply circuit.


Response to Arguments
Applicant’s arguments, see Pages 8, 9, filed 10/29/2020 with respect to the rejection(s) of claim(s) 1, 4-6 and 9 under 35 U.S.C 102Sakata.
Furthermore the examiner reached out to the applicant on 02/11/2021 to discuss the application per the applicant’s request in the remarks. However the applicant has not yet reached back during the mailing of the office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6,320,351 Fig. 7 and 2017/0141589 Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/DANIEL KESSIE/
02/17/2021
Primary Examiner, Art Unit 2836